UNITED STATES DISTRICT COURT Wd
MIDDLE DISTRICT OF FLORIDA ae
TAMPA DIVISION Lhe, nr a:

UNITED STATES OF AMERICA
and THE STATE OF FLORIDA,
ex rel, CHRISTINA PAUL,

 

Plaintiffs, Case No. 8:18-cv-396-T-36 JSS
V. FILED EX PARTE
AND UNDER SEAL
BIOTRONIK, INC.,
Defendant.
/
UNITED STATES’ NOTICE OF

ELECTION TO DECLINE INTERVENTION

Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B), the United States
hereby notifies the Court of its decision to decline intervention in this action.

Although the United States declines to intervene in this matter, it respectfully
refers the Court to 31 U.S.C. § 3730(c)(3). That provision allows the relator to
maintain the action in the name of the United States, subject to the proscription of
31 U.S.C. § 3730(b)(1) that the “action may be dismissed only if the court and the
Attorney General give written consent to the dismissal and their reasons for
consenting.” Therefore, the United States respectfully requests that, should either the
relator or the defendants propose that this action be dismissed, settled or otherwise
discontinued, this Court solicit the written consent of the United States before ruling

or granting its approval.

SP,
Furthermore, pursuant to 31 U.S.C. § 3730(c)(3), the United States
respectfully requests that all pleadings, motions, responses, replies, notices, and any
other papers filed in this action be served upon the United States through the
undersigned counsel and, additionally, that all Orders, Notices, and other papers
issued by the Court be so served on counsel for the United States. The United States
also reserves its right to order any deposition transcripts and to intervene in this
action, for good cause, at a later date. See id.

Finally, the United States respectfully requests that — except for the relator’s
Complaint, this Notice, and the Order unsealing this case — all papers ordered to
remain under seal by this Court’s prior orders be and remain under seal. This is
requested because, in discussing the content and extent of the United States’
investigation, such papers are provided by law to the Court alone for the sole purpose
of evaluating whether the seal and the time for making an election to intervene
should be extended. As held by the district court in United States v. Sunovion
Pharmaceuticals, Inc., 2016 WL 6071737 (M.D. Fla. October 17, 2016) (Case No.
8:14-cv-1319-T-33 MAP), “documents filed by the Government that may reveal its
process of investigating qui tam cases, such as requests for extensions of time to
intervene, will remain under seal indefinitely.” Similarly, in United States ex rel.
O'Keefe v. McDonnell Douglas Corp., 902 F. Supp. 189, 192 (E.D. Mo. 1995), the

district court unsealed various documents, including the complaints, but permitted
2
materials that provided some “substantive details regarding the governments

methods of investigation” to remain under seal.

The United States has submitted herewith a proposed Order for the Court’s

consideration.

Dated: September 12, 2019

By:

Respectfully submitted,

JOSEPH H. HUNT
Assistant Attorney General

ANDY J. MAO

COLIN M. HUNTLEY

BREANNA L. PETERSON

Civil Division

Commercial Litigation Branch
P.O. Box 261, Ben Franklin Station
Washington, D.C. 20044
Telephone: (202) 305-3671
Facsimile: (202) 616-3085
Breanna.L.Peterson@usdoj.gov

 

MARIA CHAPA LOPEZ
United States Attorney

DiyrngdeS

W. STEPHEN MULDROW

Assistant United States Attorney
Florida Bar No. 1014591

400 North Tampa Street, Suite 3200
Tampa, FL 33602

Telephone: (813) 274-6000

Facsimile: (813) 274-6200

Email: W.Stephen.Muldrow@usdoj.gov

 

Counsel for the United States of America
3
CERTIFICATE OF SERVICE
I HEREBY CERTIFY that, on September 12, 2019, I caused a copy of the
foregoing United States’ Notice of Election to Decline Intervention, and
accompanying proposed Order, to be sent to the following individuals by United
States First Class Mail, postage pre-paid:
Robert Aranda, Esquire
Campbell Trohn Tamayo & Aranda

1701 S. Florida Ave.
Lakeland, FL 33803

Counsel for Qui Tam Relator

DSi uted.

W. STEPHEN MULDROW
Assistant United States Attorney
